United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE ARMY, HUMAN
RESOURCES COMMAND ARMY BENEFITS
CENTER, Presidio of Monterey, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-0895
Issued: April 2, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

On March 22, 2019 appellant filed a timely appeal from a March 8, 2019 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 19-0895.
On December 14, 2017 appellant, then a 69-year-old human resources specialist, filed a
traumatic injury claim (Form CA-1) alleging that on February 6, 2014 he was exiting the
employing establishment’s back door when he slipped on mold on a step, tripped on a metal strip,
and fell to the sidewalk injuring his right knee while in the performance of duty. He reported that
the injury occurred at 6:00 p.m. as he was leaving work. OWCP assigned this claim File No.
xxxxxx784.1

1

The record reflects that appellant had a prior May 18, 2010 traumatic injury to the right knee, which was accepted
for a right knee collateral ligament sprain and localized unspecified osteoarthritis of the right lower leg under OWCP
File No. xxxxxx132. On February 19, 2014 appellant filed a recurrence claim (Form CA-2a), under OWCP File No.
xxxxxx132, alleging a recurrence on February 6, 2014, which occurred at 5:30 p.m. By decision dated June 2, 2014,
OWCP accepted appellant’s claim for a recurrence based on a May 12, 2014 medical report under OWCP File No.
xxxxxx132.

In a development letter dated December 29, 2017, OWCP advised appellant that additional
factual and medical evidence was necessary to establish his claim. It afforded appellant 30 days
to submit he necessary information.
By decision dated January 30, 2018, OWCP denied appellant’s claim, finding that he had
not established that he was in the performance of duty at the time of the alleged employment injury.
It noted that appellant’s work shift was from 7:00 a.m. to 4:30 p.m. and his injury occurred outside
of the scope of employment at 6:00 p.m.
Appellant subsequently requested a hearing.
By decision dated August 24, 2018, OWCP’s hearing representative affirmed the
January 30, 2018 decision, finding that the evidence of record was insufficient to establish that
appellant sustained an injury in the performance of duty because the incident occurred after his
work shift had ended. He acknowledged appellant’s February 9, 2014 Form CA-2a and that the
recurrence claim was not administratively converted to a new injury claim, which may have been
procedurally appropriate. The hearing representative requested OWCP administratively combine
the current claim with OWCP File No. xxxxxx132.
On October 9, 2018 appellant requested reconsideration and submitted a September 5,
2018 narrative statement from J.J., a retired supervisory human resource specialist. J.J. verified
that appellant had worked an alternate work schedule and supported his claim that he remained in
the performance of duty when injured.
By decision dated March 8, 2019, OWCP denied modification of the August 24, 2018
decision.
The Board, having duly considered the matter, concludes that the case is not in posture for
decision.
OWCP’s procedures provide that cases should be combined where correct adjudication
depends on cross-referencing between files. For example, if a new injury case is reported for an
employee who previously filed an injury claim for a similar condition or the same part of the body,
doubling is required. Here, appellant had a prior accepted claim for a traumatic injury to the right
knee, for which he filed a recurrence claim under File No. xxxxxx132. While the hearing
representative’s August 24, 2018 decision instructed OWCP to double the current case with File
No. xxxxxx132, the two claims are not combined as presented to the Board.
Appellant has received medical treatment and wage-loss compensation arising from his
accepted recurrence claim under OWCP File No. xxxxxx132. To properly adjudicate his claim,
as well as to avoid the possibility of duplicative payments of wage-loss compensation or medical
benefits, the case will be remanded to OWCP to administratively combine case files xxxxxx132
and xxxxxx784. Following this and such other such further development as deemed necessary,
OWCP shall issue a de novo decision.

2

IT IS HEREBY ORDERED THAT the March 8, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for proceedings consistent with this
order of the Board.
Issued: April 2, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

